PER CURIAM.
Relator by petition seeks issuance of a writ of prohibition directing respondents to cease and desist from enforcing an order vacating and setting aside two execution sales.
This court has previously held that whether or not an execution sale shall be set aside on motion is addressed to the sound discretion of the trial court. State ex rel. Coffey v. District Court, etc., 74 Mont. 355, 240 P. 667.
*407The petition, accompanying exhibits, and ex parte presentation before the court fail to convince us that the trial court abused its sound discretion in making the order complained of.
For this reason, the application is denied and the proceeding is dismissed.